DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-14 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-14, respectively, of copending Application No. 15/733,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the main difference between the claims of the two applications is the swapping of the words “pressure” and “force” throughout the claims. In this context, the terms “pressure” and “force” have the same meaning and therefore there is no substantial difference between the claims. See the below table comparing the structural elements of the claims from each application: 

Instant Application
U.S. Application No. 15/733,308
1. A method of applying a pattern to a nonplanar surface, wherein at least a portion of the nonplanar surface has a radius of curvature, the method comprising: 
     providing a stamp with a major surface comprising a relief pattern of pattern elements extending away from a base surface, and 

     providing a stamp with a major surface comprising a relief pattern of pattern elements extending away from a base surface,    

     wherein the stamping surface comprises an ink having a functionalizing molecule with a functional group that chemically binds to the nonplanar surface;
     positioning the stamp to initiate rolling contact between the nonplanar surface and the major surface of the stamp; contacting the stamping surface of the pattern elements with the nonplanar surface to form a self-assembled monolayer (SAM) of the functionalizing material on the nonplanar surface and impart the arrangement of pattern elements thereto; and 
     positioning the stamp to initiate rolling contact between the nonplanar surface and the major surface of the stamp comprising the relief pattern of pattern elements; contacting the stamping surface of the pattern elements with the nonplanar surface to form a self-assembled monolayer (SAM) of the functionalizing molecules on the nonplanar surface and impart the arrangement of pattern elements thereto; and 
     translating the major surface of the stamp with respect to the nonplanar surface, wherein translating the major surface of the stamp comprises: 
     translating the major surface of the stamp with respect to the nonplanar surface, wherein translating the major surface of the stamp comprises: 
     (1) controlling a contact pressure at an interface between the stamping surfaces and the nonplanar surface, and 
     (1) controlling a contact force at an interface between the stamping surfaces and the nonplanar surface, and 
     (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other.
    (2) allowing the contact pressure at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other.


2. The method of claim 1, wherein the pressure is controlled to maintain a substantially constant contact pressure at the interface.
2. The method of claim 1, wherein a substantially constant contact force is maintained at the interface.


6. The method of claim 1, further comprising repositioning the stamp to apply the arrangement of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion.
6. The method of claim 1, further comprising repositioning the stamp to apply the arrangement of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion.


7. The method of claim 1, wherein the stamping surface comprises a poly(dimethylsiloxane) (PDMS), and wherein the functionalizing molecule is an organosulfur compound chosen from alkyl thiols, aryl thiols and combinations thereof.
7. The method of claim 1, wherein the stamping surface comprises a poly(dimethylsiloxane) (PDMS), and wherein the functionalizing molecule is an organosulfur compound chosen from alkyl thiols, aryl thiols and combinations thereof.


8. The method of claim 1, wherein the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof.
8. The method of claim 1, wherein the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof.


9. An apparatus for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature, the apparatus comprising: 
     a stamper comprising an elastomeric stamp having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface, and 
9. (Original) An apparatus for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature, the apparatus comprising: 
     a stamper comprising an elastomeric stamp having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface, and 
wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns, 
wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns; 
an ink absorbed into the stamping surfaces of the stamp, the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the nonplanar surface; 
an ink absorbed into the stamping surface, the ink comprising a functionalizing molecule with a functional group that chemically binds to the nonplanar surface; 
a first motion controller supporting the stamper and adapted to move the stamp with respect to the nonplanar surface; 
a first motion controller supporting the stamper and adapted to move the stamp with respect to the nonplanar surface; 
a second motion controller adapted to move the nonplanar surface; and 
a second motion controller adapted to move the nonplanar surface; and 
a force controller to control force at an interface between the stamping surfaces on the stamp and the nonplanar surface; 
a force controller to control force at an interface between the stamping surfaces on the stamp and the nonplanar surface; 
wherein the first and the second motion controllers move the stamp and the nonplanar surface in relative motion such that the stamping surfaces contact the nonplanar surface to impart the arrangement of pattern elements thereto, and wherein the relative motion between the stamp and the nonplanar surface is mediated by the force controller to: 
wherein the first and the second motion controllers move the stamp and the nonplanar surface in relative motion such that the stamping surfaces contact the nonplanar surface to impart the arrangement of pattern elements thereto, and wherein the relative motion between the stamp and the nonplanar surface is mediated by the force controller to: 
(1) control a contact pressure at an interface between the stamping surfaces and the nonplanar surface, and 
(1) control a contact force at an interface between the stamping surfaces and the nonplanar surface, and 
(2) allow the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other.
(2) allow the contact pressure at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other.


10. The apparatus of claim 9, wherein the nonplanar surface is the exterior surface of a roller.

10. The apparatus of claim 9, wherein the nonplanar surface is the exterior surface of a roller.


11. A method of applying a pattern to an exterior surface of a roller, the method comprising: 
     absorbing an ink into a major surface of a stamp, 
11. A method of applying a pattern to an exterior surface of a roller, the method comprising: 
     absorbing an ink into a major surface of a stamp, 
the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the exterior surface of the roller, 
the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the exterior surface of the roller, 
wherein the major surface of the stamp comprises a relief pattern of pattern elements extending away from a base surface, and 
wherein the major surface of the stamp comprises a relief pattern of pattern elements extending away from a base surface, and 
wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns; 
wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns; 
contacting the stamping surface of the pattern elements with the surface of the roller to bind the functional group with the surface of the roller to form a self-assembled monolayer (SAM) of the functionalizing material on the surface of the roller and impart the arrangement of pattern elements thereto; 
contacting the stamping surface of the pattern elements with the surface of the roller to bind the functional group with the surface of the roller to form a self-assembled monolayer (SAM) of the functionalizing molecules on the surface of the roller and impart the arrangement of pattern elements thereto; 
translating the major surface of the stamp with respect to the surface of the roller, wherein translating the major surface of the stamp comprises:
translating the major surface of the stamp with respect to the surface of the roller, wherein translating the major surface of the stamp comprises: 
(1) controlling a contact pressure at an interface between the patterning surfaces and the surface of the roller, and 
(1) controlling a contact force at an interface between the patterning surfaces and the surface of the roller, and 
(2) allowing the contact force at the interface to vary while the patterning surfaces and the surface of the roller are in contact with each other; and 
(2) allowing the contact pressure at the interface to vary while the patterning surfaces and the surface of the roller are in contact with each other; and 
repositioning the stamp a plurality of times in a step and repeat fashion to transfer the arrangement of pattern elements to a plurality of different portions of the surface of the roller and form an array of pattern elements, 
repositioning the stamp a plurality of times in a step and repeat fashion to transfer the arrangement of pattern elements to a plurality of different portions of the surface of the roller and form an array of pattern elements, 
wherein a stitch error between adjacent pattern elements in the array is less than about 10 pm.
wherein a stitch error between adjacent pattern elements in the array is less than about 10 pm.


12. The method of claim 11, wherein the stitch error between adjacent pattern elements in the array is less than about 1 pm.
12. The method of claim 11, wherein the stitch error between adjacent pattern elements in the array is less than about 1 pm.


13. The method of claim 11, wherein the stamp is a parallelepiped comprising a parallelogrammatic cross-section, and the pattern elements in the array comprise parallelogrammatic tiles.
13. The method of claim 11, wherein the stamp is a parallelepiped comprising a parallelogrammatic cross-section, and the pattern elements in the array comprise parallelogrammatic tiles.


14. The method of claim 11, wherein the pattern elements are helically arranged on the surface of the roller.
14. The method of claim 13, wherein the tiles are helically arranged on the surface of the roller.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 6, “the major surface” and “the stamp” have no antecedent basis in the claims. This objection could be overcome by replacing the language with --a major surface-- and --a stamp.--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 Applicant recites that 8 the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof. It appears that Applicant is intending to recite that the metal is chosen from one of “gold, silver, platinum, palladium, copper, and alloys and combinations thereof.” However, as it is written now, the metal is chosen from all of “gold, silver, platinum, palladium, copper, and alloys and combinations thereof.” That is, the claim is interpreted as including each of the listed metals. This rejection could be overcome by reciting, -- gold, silver, platinum, palladium, or copper, or alloys and combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and  7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. (US 5,900,160) in view of Stensvad et al. (US 2014/0202612).
With respect to claim 1, Whitesides et al. disclose the claimed method except that Whitesides et al. is silent on the translating of the major surface of the stamp comprising: (1) controlling a contact pressure at an interface between the stamping surfaces and the nonplanar surface, and (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other. Whitesides et al. disclose a method of applying a pattern to a nonplanar surface, wherein at least a portion of the nonplanar surface 28 has a radius of curvature, the method comprising: 
providing a stamp 20 with a major surface 22 comprising a relief pattern of pattern elements extending away from a base surface (as shown in Fig. 5a of Whitesides et al.), and wherein each pattern element comprises a stamping surface 26 with a lateral dimension of greater than 0 and less than about 5 microns (Whitesides et al., col. 4, lines 64-67 and col. 5, lines 1-6; Fig. 1e--although this section refers to the article being stamped, the stamp features would have the same dimensions as the resulting features stamped on the article); 
applying an ink (species 27) on the stamping surface 26, the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the nonplanar surface 28 (Whitesides et al., col. 7, lines 19-27; Fig. 5a); 
positioning the stamp 20 to initiate rolling contact between the nonplanar surface 28 and the major surface of the stamp (Whitesides et al., col. 11, lines 14-31; Fig. 5a); 
contacting the stamping surface of the pattern elements with the nonplanar surface to form a self-assembled monolayer (SAM) of the functionalizing material on the nonplanar surface 28 and impart the arrangement of pattern elements thereto (Whitesides et al., col. 11, lines 32-45; Fig. 5b); and 
translating the major surface 22 of the stamp 20 with respect to the nonplanar surface 28 (Whitesides et al., col. 11, lines 21-26). 
Stensvad et al. teach a similar method of applying a pattern to a nonplanar surface 12 including translating of the major surface of a stamp 14 comprising: (1) controlling a contact pressure at an interface between the stamping surfaces 14 and the nonplanar surface 12 (Stensvad et al., paragraph [0021]--Stensvad et al. teach that the platen 16 for supporting the stamp 20 is adjustable and therefore the pressure applied at the interface between the stamping surfaces and the nonplanar surfaces is controlled), and (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other (inherent in a system that controls the pressure).
Stensvad et al. is pertinent to the method disclosed by Whitesides et al. because they both are concerned with the interaction between a stamping surface and a roll. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Stensvad et al. with the method disclosed by Whitesides et al. for the advantage of the avoidance of introducing distortions into the stamp or transferred image due to varying nip loads between the flat surface and the roller surface (Stensvad et al., paragraph [0021]). 
With respect to claim 2, Stensvad et al. teach to maintain and achieve a predetermined lamination nip pressure (force applied to the stamp) between the upper surface of the stamp and the outer diameter of the roll,  (paragraph [0029]). 
With respect to claim 7, Whitesides et al. disclose that the stamping surface
comprises a poly(dimethylsiloxane) (PDMS) (Whitesides et al., col. 23, line 10), and the
functionalizing molecule is an organosulfur compound chosen from alkyl thiols, aryl thiols and
combinations thereof (Whitesides et al., col. 9, line 40).
With respect to claim 8, Whitesides et al. disclose that the nonplanar surface is a
metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations
thereof (Whitesides et al., col. 11, line 17).
With respect to claim 9, Whitesides et al. disclose the claimed apparatus except for a first motion controller supporting the stamper and adapted to move the stamp with respect to the nonplanar surface; and except for the relative motion between the stamp and the nonplanar surface being mediated by the force controller to: (1) control a contact pressure at an interface between the stamping surfaces and the nonplanar surface, and (2) allow the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other.  Whitesides et al. disclose an apparatus for applying a pattern to a nonplanar surface 28 having a least one portion with a radius of curvature, the apparatus comprising: 
a stamper 20 comprising an elastomeric stamp (Whitesides et al., col. 23, lines 10-18) having a first major surface 22, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface (as shown in Fig. 5a of Whitesides et al.), and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns (Whitesides et al., col. 4, lines 64-67 and col. 5, lines 1-6; Fig. 1e--although this section refers to the article being stamped, the stamp features would have the same dimensions as the resulting features stamped on the article), 
an ink (species 27) absorbed into the stamping surfaces of the stamp, the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the nonplanar surface (Whitesides et al., col. 8, lines 7-8); 
a second motion controller 56 adapted to move the nonplanar surface; and a force controller to control force at an interface between the stamping surfaces on the stamp and the nonplanar surface (Whitesides et al., col. 11, lines 21-26); wherein 
the second motion controller moves the stamp and the nonplanar surface in relative motion such that the stamping surfaces contact the nonplanar surface to impart the arrangement of pattern elements thereto (Whitesides et al., col. 11, lines 21-26), 
Stensvad et al. teach an apparatus for applying a stamping surface to a nonplanar surface including a first motion controller 66A supporting a stamper 16 and adapted to move a stamp 14 with respect to a nonplanar surface 12 (as shown in Figs. 1, 2, and 5 of Stensvad et al.) and a force controller to control force at an interface between the stamping surfaces on the stamp 13 and the nonplanar surface 12 (Stensvad et al., “a controller, using both force and position feedback and logic rules,” paragraph [0042).
Stensvad et al. further teach that the relative motion between the stamp 14 and the nonplanar surface 12 is mediated by the force controller to: 
(1) control a contact pressure at an interface between the stamping surfaces and the nonplanar surface (Stensvad et al., paragraph [0021]--Stensvad et al. teach that the platen 16 for supporting the stamp 20 is adjustable and therefore the pressure applied at the interface between the stamping surfaces and the nonplanar surfaces is controlled), and 
(2) allow the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other (inherent in a system that controls the pressure).
With respect to claim 10, Whitesides et al. disclose that the nonplanar surface 28 is a roller (as show in in Fig. 5a of Whitesides et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. in view of  Stensvad et al., as applied to claim 1 above, and further in view of Berniard et al. (US 2012/0247355).
With respect to claim 6, Whitesides et al. teach the claimed method except for the step of repositioning the stamp to apply the arrangement of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion. However, Berniard et al. teach a step and repeat process in microcontact printing in order to repeat the pattern (paragraphs [0105] and [0106]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of  to reposition the stamp a plurality of times in a step and repeat fashion in order to repeat the pattern on the nonplanar surface thereby covering a larger surface with small stamp.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. in view of  Stensvad et al. and Berniard et al. (US 2012/0247355).
With respect to claim 11, Whitesides et al. disclose the claimed method except that Whitesides et al. is silent on the translating of the major surface of the stamp comprising: (1) controlling a contact pressure at an interface between the stamping surfaces and the nonplanar surface, and (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other and except for the step of reposition the stamp a plurality of times in a step and repeat fashion. Whitesides et al. disclose a method of applying a pattern to an exterior surface of a roller, the method comprising: 
absorbing an ink (species 27) into a major surface 22 of a stamp (Whitesides et al., col. 8, lines 7-8), the ink comprising a functionalizing molecule with a functional group selected to chemically bind to the exterior surface of the roller (Whitesides et al., col. 8, lines 7-8), wherein the major surface 22 of the stamp comprises a relief pattern of pattern elements extending away from a base surface (as shown in Fig. 5a of Whitesides et al.), and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns (Whitesides et al., col. 4, lines 64-67 and col. 5, lines 1-6; Fig. 1e--although this section refers to the article being stamped, the stamp features would have the same dimensions as the resulting features stamped on the article); 
contacting the stamping surface of the pattern elements with the surface of the roller to bind the functional group with the surface of the roller to form a self-assembled monolayer (SAM) of the functionalizing molecules on the surface of the roller and impart the arrangement of pattern elements thereto (Whitesides et al., col. 11, lines 32-45; Fig. 5b); 
translating the major surface 22 of the stamp with respect to the surface of the roller 28 (Whitesides et al., col. 11, lines 21-26). 
Stensvad et al. teach a similar method of applying a pattern to a nonplanar surface 12 including translating of the major surface of a stamp 14 comprising: (1) controlling a contact pressure at an interface between the stamping surfaces 14 and the nonplanar surface 12 (Stensvad et al., paragraph [0021]--Stensvad et al. teach that the platen 16 for supporting the stamp 20 is adjustable and therefore the pressure applied at the interface between the stamping surfaces and the nonplanar surfaces is controlled), and (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other (inherent in a system that controls the pressure).
Stensvad et al. is pertinent to the method disclosed by Whitesides et al. because they both are concerned with the interaction between a stamping surface and a roll. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Stensvad et al. with the method disclosed by Whitesides et al. for the advantage of the avoidance of introducing distortions into the stamp or transferred image due to varying nip loads between the flat surface and the roller surface (Stensvad et al., paragraph [0021]). 
Berniard et al. teach repositioning the stamp in a step and repeat process in microcontact printing in order to repeat the pattern (paragraphs [0105] and [0106]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Berniard et al. with the method disclosed by Whitesides et al., as modified, for the advantage of covering a larger surface with a repeating pattern using a small stamp.
With respect to claim 12, while Whitesides et al., in view of Stensvad et al. and Berniard et al. are silent on the magnitude of stich error, one of ordinary skill in the art would recognize that it is desirable for stitch error (or any other kind of error) to be minimized as much as possible. Given that Whitesides et al. disclose a stamp with features in the order of 0.2 μm (Whitesides et al., col. 5, lines 1-5), a functional reproduction of the stamp would require a stich error of less than about 1 μm. 
With respect to claim 13, Whitesides et al. disclose that the stamp 20 is a parallelepiped comprising a parallelogrammatic cross-section (see Fig. 5a of Whitesides et al.), and the pattern elements in the array comprise parallelogrammatic tiles (see Figs. 4a and 5a of Whitesides et al.).
With respect to claim 14, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. See MPEP § 2111.05. In this case, the printing of a helically arranged patterned elements on a surface of the roller holds no functional relationship between the printed matter and the surface of the roller, and therefore it would have been obvious. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. in view of Ramakrishnan et al. (US 2015/0101745), Stensvad et al., and Berniard et al. (US 2012/0247355).
With respect to claim 15, Whitesides et al. disclose the claimed method of making a tool except for the metal substrate of the cylindrical roller, except for translating the major surface of the stamp comprising: (1) controlling a contact pressure at an interface between the patterning surfaces and the print layer, and (2) allowing the contact force at the interface to vary while the patterning surfaces and the print layer are in contact with each other; and except for imparting the pattern elements a plurality of times in a step and repeat fashion to transfer the arrangement of pattern elements to a plurality of different portions of the print layer and form an array of pattern elements thereon. Furthermore, Whitesides et al. is silent on a stitch error between adjacent pattern elements in the array. Whitesides et al. disclose a method of making a tool, the method comprising: 
providing a cylindrical roller 30 comprising a substrate, a tooling layer (titanium) on the substrate, and an external metal print layer 31 (gold) on the tooling layer; 
imparting an arrangement of pattern elements on the metal print layer (as shown in Figs.5a- 5b of Whitesides et al.), wherein each pattern element comprises a lateral dimension of greater than 0 and less than about 5 microns (Whitesides et al., col. 4, lines 64-67 and col. 5, lines 1-6; Fig. 1e); and 
translating the major surface of the stamp with respect to the metal print layer (Whitesides et al., col. 11, lines 21-26). 
Whitesides et al. further discloses etching away portions of the metal print layer 31 uncovered by the pattern elements, exposing portions of the tooling layer (Whitesides et al., col. 11, lines 46-54; Figs. 5b and 5c).
While Whitesides et al. disclose that the cylindrical roller has a silicon dioxide substrate, Ramakrishnan et al. teach a transfer roller that has a metal substrate (“metal component,” Ramakrishnan et al., paragraph [0003]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ramakrishnan et al. with the method disclosed by Whitesides et al. for the advantage of strength and rigidity provided by a metal substrate in a roller. 
Stensvad et al. teach a similar method of applying a pattern to a roller 12 including translating of the major surface of a stamp comprising: (1) controlling a contact pressure at an interface between the patterning surfaces 14 and the print layer  (Stensvad et al., paragraph [0021]--Stensvad et al. teach that the platen 16 for supporting the stamp 20 is adjustable and therefore the pressure applied at the interface between the stamping surfaces and the nonplanar surfaces is controlled), and (2) allowing the contact force at the interface to vary while the stamping surfaces and the nonplanar surface are in contact with each other (inherent in a system that controls the pressure).
Stensvad et al. is pertinent to the method disclosed by Whitesides et al. because they both are concerned with the interaction between a stamping surface and a roll. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Stensvad et al. with the method disclosed by Whitesides et al. for the advantage of the avoidance of introducing distortions into the stamp or transferred image due to varying nip loads between the flat surface and the roller surface (Stensvad et al., paragraph [0021]). 
Berniard et al. teach imparting pattern elements of a stamp  in a step and repeat fashion in microcontact printing in order to form an array of pattern elements on the print layer (paragraphs [0105] and [0106]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Berniard et al. with the method disclosed by Whitesides et al., as modified, for the advantage of covering a larger surface with a repeating pattern using a small stamp.
While Whitesides et al., in view of Ramakrishnan et al., Stensvad et al. and Berniard et al. are silent on the magnitude of stich error, one of ordinary skill in the art would recognize that it is desirable for stitch error (or any other kind of error) to be minimized as much as possible. Given that Whitesides et al. disclose a stamp with features in the order of 0.2 μm (Whitesides et al., col. 5, lines 1-5), a functional reproduction of the stamp would require a stich error of less than about 10 μm. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5 have been indicated as containing allowable subject matter primary for the contact pressure being controlled based on contact area at known positions on the stamping surface. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 8, 2022